


Exhibit 10.10


[Indemnification Agreement between Orient-Express Hotels Ltd. and John M. Scott
III dated November 8, 2012]


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of the 8th day of
November, 2012 by and between ORIENT-EXPRESS HOTELS LTD., a Bermuda company (the
“Company”), and John Marcy Scott (the “Indemnitee”).
WHEREAS, in order to induce the Indemnitee to continue serving as an officer or
director of the Company, the board of directors of the Company (the “Board”) has
determined that it is in the best interests of the Company to enter into this
Agreement;
WHEREAS, the Company acknowledges that the Indemnitee is relying upon this
Agreement in serving as an officer or director of the Company;
NOW, THEREFORE, in consideration of Indemnitee's agreement to serve as a
director and an officer of the Company after the date hereof, the parties hereto
agree as follows:
1.Definitions. For purposes of this Agreement:


(a)References to the “Company” shall include, in addition to the resulting
company, any constituent company (including any constituent of a constituent)
absorbed or otherwise acquired in an amalgamation or merger which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
the Indemnitee is or was or may be deemed a director, officer, employee, agent,
control person, or fiduciary of such constituent company, or is or was or may be
deemed to be serving at the request of such constituent company as a director,
officer, employee, control person, agent or fiduciary of another company,
partnership, joint venture, employee benefit plan, trust or other enterprise,
each such Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving company as each
Indemnitee would have with respect to such constituent company if its separate
existence had continued.


(b)“Change in Control” means any of the following events:


(i)     any "person" (as that term is defined for the purposes of Section 13(d)
or 14(d) of the Exchange Act) shall directly or indirectly become the beneficial
owner (as determined pursuant to Rule 13d-3 under the Exchange Act) of more than
40% of the voting shares of the Company then outstanding and then entitled to
vote generally in the election of directors of the Company (in this definition,
"voting shares"); or


(ii)    individuals who, on the date of entering into this Agreement, constitute
the Company's Board of Directors (or the successors of such individuals
nominated by such Board of Directors or a committee thereof on which such
individuals or their successors constitute a majority) shall cease to constitute
a majority of the Company's Board of Directors; or


(iii)    the Company amalgamates, merges or consolidates with or into any other
entity or entities, or the Company or its holders of voting shares effects any
reorganization, cash tender or exchange offer or other securities sale or
business combination, except (in any case) if more than fifty percent (50%) of
the outstanding voting shares of the surviving or resulting entity are
beneficially owned (directly or indirectly) by the holders of the Company's
voting shares immediately before the transaction or series of transactions; or


(iv)    the Company sells, leases, exchanges or otherwise disposes of all or
substantially all of its assets and business, except (in any case) to an entity
of which more than fifty percent (50%) of the outstanding voting shares are
beneficially owned (directly or indirectly) by the holders of the Company's
voting shares immediately before the transaction or series of transactions.



--------------------------------------------------------------------------------




(c)“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Company or of any other company,
partnership, joint venture, trust, employee benefit plan or other enterprise
that such person is or was serving at the request or consent of the Company.


(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee.


(e)“Enterprise” shall mean the Company and any other company, partnership, joint
venture, trust, employee benefit plan or other enterprise that the Indemnitee is
or was serving at the request or consent of the Company as a director, officer,
employee, agent or fiduciary.


(f)“Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder.


(g)“Expenses” shall include all attorneys' fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding. Expenses also shall include the foregoing incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.


(h)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine Indemnitee's rights under this
Agreement.


(i)“Person” shall mean “person” as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.


(j)“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which the Indemnitee was,
is or will be involved as a party or otherwise: (i) by reason of the fact that
the Indemnitee is or was an officer or director of the Company or a subsidiary
of the Company; (ii) by reason of any action taken by the Indemnitee or of any
inaction on the Indemnitee's part while acting as an officer or director of the
Company or a subsidiary of the Company; or (iii) by reason of the fact that the
Indemnitee is or was serving at the request of the Company or a subsidiary of
the Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other Enterprise; in each case
whether or not the Indemnitee is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement; including one pending on or before the date of
this Agreement, but excluding (i) one initiated by an Indemnitee pursuant to
Section 8 of this Agreement to enforce Indemnitee's rights under this Agreement
and (ii) any brought by the Company, a subsidiary of the Company or the
Indemnitee under or in connection with any contract of employment or severance
agreement between any of the Indemnitee, the Company and any subsidiary of the
Company or its or their termination at any time.


(k)References to “fines” shall include any taxes assessed on any Indemnitee with
respect to an employee benefit plan (other than any such taxes assessed as a
result of Indemnitee being a beneficiary of such plan).

2

--------------------------------------------------------------------------------




(l)References to “serving at the request of the Company” shall include any
service as a director, officer, employee, agent or fiduciary of the Company
which imposes duties on, or involves services by, such director, officer,
employee, agent or fiduciary with respect to an employee benefit plan, its
participants or its beneficiaries.


(m)If the Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, such Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement.


(n)“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations thereunder.


2.Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify the Indemnitee to the fullest extent permitted by applicable law, as
such may be amended from time to time, as set forth in this Agreement.


(a)Proceedings. The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 2(a) if, by reason of Indemnitee's
Corporate Status or otherwise, the Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding. Pursuant to this Section 2(a), the
Indemnitee shall be indemnified against all Expenses, judgments, penalties,
fines and amounts paid in settlement (if such settlement is approved in advance
by the Company, which approval shall not be unreasonably withheld) actually
incurred by the Indemnitee, or on the Indemnitee's behalf, in connection with
such Proceeding or any claim, issue or matter therein, if the Indemnitee acted
in good faith.


(b)Overriding Right to Indemnification if Successful on the Merits.
Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of Indemnitee's Corporate Status or otherwise, a party
to and is successful, on the merits or otherwise, in any Proceeding, the
Indemnitee shall be indemnified to the maximum extent permitted by applicable
law, as such may be amended from time to time, against all Expenses actually
incurred by the Indemnitee or on the Indemnitee's behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually incurred by Indemnitee or on
Indemnitee's behalf in connection with each successfully resolved claim, issue
or matter; provided, however, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which it
shall be finally determined (under the procedures, and subject to the
presumptions, set forth in Section 7 and Section 8 hereof), that the Indemnitee
is liable to the Company as a result of any fraud or dishonesty on the part of
Indemnitee. For purposes of this Section and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.


3.Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 2 of this Agreement, and subject
to the other provisions of this Agreement, the Company shall, and hereby does
indemnify and hold harmless the Indemnitee against all Expenses, judgments,
penalties, fines and amounts paid in settlement actually incurred by the
Indemnitee or on the Indemnitee's behalf if, by reason of Indemnitee's Corporate
Status or otherwise, the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding (including a Proceeding by or in the right of
the Company), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee, to the fullest extent
permitted by applicable law (as finally determined under the procedures, and
subject to the presumptions, set forth in Section 7 and Section 8 hereof);
provided, however, the Company shall have no obligation to indemnify the
Indemnitee's Expenses in respect of any claim, issue or matter in any Proceeding
as to which it shall be finally determined (under the procedures, and subject to
the presumptions, set forth in Section 7 and Section 8 hereof), that the
Indemnitee is liable to the Company as a result of any fraud or dishonesty on
the part of Indemnitee. Notwithstanding any other provision of this Agreement,
to the extent that the Indemnitee is, by reason of his Corporate Status, a
witness in any Proceeding to which the Indemnitee is not a party, he or she
shall be indemnified against all Expenses actually incurred by him or her or on
his or her behalf in connection therewith.


4.Contribution.

3

--------------------------------------------------------------------------------






(a)To the extent the indemnification provided in Section 2 and Section 3 hereof
is unavailable, in respect of any threatened, pending or completed action, suit
or proceeding in which the Company is jointly liable with the Indemnitee (or
would be if joined in such action, suit or proceeding), the Company shall pay,
in the first instance, the portion of the amount of any judgment or settlement
of such action, suit or proceeding for which the Company would have been
responsible had the indemnification provided in Section 2 and Section 3 been
available, without requiring the Indemnitee to contribute to such payment, and
the Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee for such amount. The Company shall not enter into any
settlement of any action, suit or proceeding in which the Company is jointly
liable with the Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against the Indemnitee.


(b)Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, the Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount incurred by the
Indemnittee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) and/or for Expenses
actually incurred and paid or payable by the Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than the Indemnitee, who are jointly liable with
the Indemnitee (or would be if joined in such action, suit or proceeding), on
the one hand, and the Indemnitee, on the other hand, from the transaction from
which such action, suit or proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors or employees of the Company
other than the Indemnitee who are jointly liable with the Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and the
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company, other than the Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.


(c)The Company hereby agrees to fully indemnify and hold the Indemnitee harmless
from any claim of contribution brought by officers, directors or employees of
the Company, other than the Indemnitee, based upon a claim of liability which,
if made against the Indemnitee directly, would be indemnifiable under this
Agreement.


(d)The Company and the Indemnitee agree that it would not be just and equitable
if contribution pursuant to this Section 4 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 4.


(e)In connection with the registration of the Company's securities, the relative
benefits received by the Company and the Indemnitee shall be deemed to be in the
same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Company and the Indemnitee, in each case as
set forth in the table on the cover page of the applicable prospectus, bear to
the aggregate public offering price of the securities so offered. The relative
fault of the Company and the Indemnitee shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Indemnitee and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. In connection with the registration of the Company's
securities, in no event shall the Indemnitee be required to contribute any
amount under this Section 4 in excess of the lesser of (i) that proportion of
the total of such losses, claims, damages or liabilities indemnified against
equal to the proportion of the total securities sold under such registration
statement which is being sold by such Indemnitee or (ii) the proceeds received
by such Indemnitee from its sale of securities under such registration
statement.



4

--------------------------------------------------------------------------------




5.Indemnification for Expenses of a Witness. Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee is, by reason of the
Indemnitee's Corporate Status or otherwise, a witness in any Proceeding to which
the Indemnitee is not a party, the Indemnitee shall be indemnified against all
Expenses actually incurred by the Indemnitee or on the Indemnitee's behalf in
connection therewith.


6.Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred by or on behalf of
the Indemnitee in connection with any Proceeding by reason of the Indemnitee's
Corporate Status or otherwise within thirty (30) days after the receipt by the
Company of a statement or statements from the Indemnitee requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by the Indemnitee and shall include or be preceded or
accompanied by an undertaking by or on behalf of the Indemnitee to repay
promptly any Expenses advanced if it shall finally be determined (under the
procedures, and subject to the presumptions, set forth in Section 7 and Section
8 hereof) that the Indemnitee is not entitled to be indemnified against such
Expenses. Any advances and undertakings to repay pursuant to this Section 6
shall be unsecured and interest-free.


7.Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for the Indemnitee
rights of indemnity that are as favorable as may be permitted under the laws of
Bermuda. Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether the
Indemnitee is entitled to indemnification under this Agreement:


(a)The Indemnitee shall give the Company notice in writing as soon as
practicable of any claim made against the Indemnitee for which indemnification
will or could be sought under this Agreement. Such notice shall include the
Indemnitee's request for indemnification and such documentation and information
as is reasonably available to the Indemnitee and as is reasonably necessary for
the Company to determine whether and to what extent the Indemnitee is entitled
to indemnification. The secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification. Failure to provide the notice required
hereby shall not impair the Indemnitee's rights of indemnification and
contribution under this Agreement except to the extent that such failure to
provide notice actually prejudices the rights of the Company to defend any
action or proceeding which is the basis of the claimed indemnification.


(b)Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 7(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee's entitlement thereto shall be
made in the specific case by one of the following methods: (i) by a majority
vote of the Disinterested Directors, even though less than a quorum, (ii) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum, (iii) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel, in a written opinion of such counsel to the Board and the
Indemnitee, (iv) if so directed by the Board, by the shareholders of the
Company, or (v) if there is a Change in Control of the Company (other than a
Change in Control which has been approved by a majority of the Board who were
directors immediately prior to such Change in Control) after the date hereof, by
Independent Counsel.


(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(b) hereof, the Independent Counsel
shall be selected as provided in this Section 7(c).


(i) If the determination of entitlement to indemnification is to be made
pursuant to Section 7(b)(iii) the Independent Counsel shall be selected by the
Board. The Indemnitee may, within 10 days after such written notice of selection
shall have been given, deliver to the Company, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the counsel so selected does not satisfy the
definition of “Independent Counsel” set forth at Section 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. In the event of a proper and timely objection, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit;
            

5

--------------------------------------------------------------------------------




(ii) If there has been a Change in Control of the Company (other than a Change
in Control which has been approved by a majority of the Board who were directors
immediately prior to such Change in Control) after the date hereof, then
Independent Counsel shall be selected by the Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld). Such counsel, among
other things, shall render its written opinion to the Company and the Indemnitee
as to whether and to what extent the Indemnitee would be permitted to be
indemnified under applicable law. The Company and the Indemnitee each agree to
abide by such opinion;
(iii) If, within thirty (30) days after submission by the Indemnitee of a
written request for indemnification pursuant to Section 7(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or the Indemnitee may petition the President for the time being of the
Bermuda Bar Council (the “President”) for resolution of any objection which
shall have been made by the Indemnitee to the Company's selection of Independent
Counsel and/or for the appointment as the Independent Counsel of a person
selected by the President or by such other person as the President shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 7(b)
hereof; and
(iv) The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 7(b) hereof, and the Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 7(c), regardless of
the manner in which such Independent Counsel was selected or appointed.
(d)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Company (including by its directors or Independent Counsel) to have made
a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.


(e)In making a determination with respect to whether the Indemnitee acted in
good faith and in a manner that Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, the person or persons or entity
making such determination shall presume that Indemnitee acted in good faith and
in a manner that Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence. Any action, or failure to act, by the Indemnitee based on the
Indemnitee's good faith reliance on the records or books of account of the
Enterprise, including financial statements, or on information supplied to the
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise shall not, in and of itself, constitute grounds for an adverse
determination with respect to whether the Indemnitee acted in good faith and in
a manner that the Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. In addition, the knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Enterprise
shall not be imputed to the Indemnitee for the purposes of determining the right
to indemnification under this Agreement.


(f)If the person, persons or entity empowered or selected under Section 7 to
determine whether the Indemnitee is entitled to indemnification shall not have
made a determination within ninety (90) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by the Indemnitee of a material fact,
or an omission of a material fact necessary to make the Indemnitee's statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that such ninety 90-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making such determination with respect to entitlement to indemnification in good
faith requires such additional time to obtain or evaluate documentation and/or
information relating thereto.

6

--------------------------------------------------------------------------------






(g)The Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to the Indemnitee's entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board or a shareholder of the Company shall act reasonably and in good faith
in making a determination regarding the Indemnitee's entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys' fees and disbursements) incurred by the Indemnitee in so cooperating
with the person, persons or entity making such determination shall be borne by
the Company (irrespective of the determination as to Indemnitee's entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold the
Indemnitee harmless therefrom.


(h)In the event the Company shall be obligated under Section 2 or Section 3
hereof to pay the expenses of any Proceeding against the Indemnitee or under
Section 4 hereof to contribute to any judgment or settlement of any Proceeding,
the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding upon the delivery to the Indemnitee of written notice of its election
to do so. After delivery of such notice and the retention of counsel by the
Company, the Company will not be liable to the Indemnitee under this Agreement
for any fees of counsel subsequently incurred by the Indemnitee with respect to
the same Proceeding; provided that (i) the Indemnitee shall have the right to
employ the Indemnitee's counsel in any such Proceeding at the Indemnitee's
expense; and (ii) if (A) the employment of counsel by the Indemnitee has been
previously authorized by the Company, (B) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such Proceeding, then the
fees and expenses of the Indemnitee's counsel shall be at the expense of the
Company.


(i)In no event shall the Company be obligated to pay the fees and expenses of
more than one counsel for Indemnitee and any other directors, officers or
employees of the Company who are indemnified pursuant to similar indemnity
agreements with respect to any claim, unless a conflict of interest shall exist
between the Indemnitee and any other of such indemnified parties with respect to
such claim, in which event the Company will be obligated to pay the fees and
expenses of an additional counsel for each indemnified party or group of
indemnified parties with whom a conflict of interest exists.


(j)The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which the Indemnitee is a party is resolved in any manner other
than by adverse judgment against the Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that the Indemnitee has been
successful on the merits or otherwise in such action, suit or proceeding. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.


(k)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Indemnitee to
indemnification under this Agreement or create a presumption that the Indemnitee
did not act in good faith and in a manner which the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that the Indemnitee had reasonable cause to
believe that the Indemnitee's conduct was unlawful.


(l)If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for any portion of Expenses incurred in
connection with any Proceeding, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
of such Expenses to which such Indemnitee is entitled.
  
8.Remedies of Indemnitee.



7

--------------------------------------------------------------------------------




(a)In the event that (i) a determination is made pursuant to Section 7 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 7(b) of this Agreement within ninety (90) days after
receipt by the Company of the request for indemnification (subject to the
extension contemplated by Section 7(f)), (iv) payment of indemnification is not
made pursuant to this Agreement within the later of (A) ten (10) days after
receipt by the Company of a written request therefor and (B) any such longer
period as explicitly provided under Section 7 of this Agreement or (v) payment
of indemnification is not made within ten (10) days after a determination has
been made that the Indemnitee is entitled to indemnification or such
determination is deemed to have been made pursuant to Section 7 of this
Agreement, the Indemnitee shall be entitled to seek an adjudication in of the
Supreme Court of Bermuda, or in any other court of competent jurisdiction, of
the Indemnitee's entitlement to such indemnification. The Company shall not
oppose the Indemnitee's right to seek any such adjudication.


(b)If a determination shall have been made pursuant to Section 7(b) of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent (i) a misstatement by the Indemnitee of a material fact,
or an omission of a material fact necessary to make the Indemnitee's
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.


(c)In the event that the Indemnitee, pursuant to this Section 8, seeks a
judicial adjudication of Indemnitee's rights under, or to recover damages for
breach of, this Agreement, or to recover under any insurance policies maintained
by the Company, the Company shall pay on the Indemnitee's behalf, in advance,
and will indemnify and hold the Indemnitee harmless against, any and all
expenses (of the types described in the definition of Expenses in Section 1 of
this Agreement) actually incurred by the Indemnitee in such judicial
adjudication, regardless of whether the Indemnitee is ultimately determined to
be entitled to such indemnification, advancement of expenses or insurance
recovery, absent a prohibition of such advancement or indemnification under
applicable law.


(d)In the event of an action instituted by or in the name of the Company under
this Agreement to enforce or interpret any of the terms of this Agreement, the
Indemnitee shall be entitled to be paid Expenses incurred by such Indemnitee in
defense of such action (including costs and expenses incurred with respect to
Indemnitee counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action, except to
the extent that such the Indemnitee is ultimately unsuccessful in such action.


(e)The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
The Company shall indemnify the Indemnitee against any and all Expenses and, if
requested by the Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefor) advance, absent a prohibition of such
advancement or indemnification under applicable law, such Expenses to the
Indemnitee, which are incurred by the Indemnitee in connection with any action
brought by the Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors' and officers' liability
insurance policies maintained by the Company; provided that the Company
receives, along with such written request, an undertaking by or on behalf of the
Indemnitee to repay promptly any Expenses advanced if it shall finally be
determined that the Indemnitee is not entitled to be indemnified against such
Expenses. Any advances and undertakings to repay pursuant to this Section 8(e)
shall be unsecured and interest-free.


(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.



8

--------------------------------------------------------------------------------




9.Non-Exclusivity; Survival of Rights; Insurance; Subrogation; Primacy of
Indemnification.


(a)The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the memorandum of association and bye-laws of the
Company or any agreement, vote of shareholders, resolution of directors or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in the
Indemnitee's Corporate Status or otherwise prior to such amendment, alteration
or repeal. To the extent that a change in the applicable law, whether by statute
or judicial decision, permits greater indemnification than would be afforded
currently under the memorandum of association and bye-laws of the Company and
this Agreement, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Bermuda company to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy. Notwithstanding anything
in this Agreement to the contrary, the indemnification and contribution provided
for in this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnitee or any of the Indemnitee's
agents.


(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other company, partnership, joint venture,
trust, employee benefit plan or other enterprise that such person serves at the
request of the Company, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies. The Company will use reasonable
commercial efforts to procure and maintain such insurance in the minimum amount
of $40 million. If at any time the Company, despite using reasonable commercial
efforts, is unable to maintain such insurance in the minimum amount of $40
million, or if such insurance is cancelled or cover is withdrawn or reduced
below such minimum, then the Company will forthwith inform the Indemnitee.


(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers reasonably required and take all action
reasonably necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights. In no event, however, shall the Company or any other person have any
right of recovery, through subrogation or otherwise, against the Indemnitee, any
entity affiliated with the Indemnitee to which the Indemnitee provides services
or any entity related to the Indemnitee which is or was an investor in the
Company or its affiliates, or any insurance policy purchased by the Indemnitee
or any such entity.


(d)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any Company
insurance policy, Company contract, Company agreement or otherwise (except to
the extent that the Indemnitee is required (by court order or otherwise) to
return such payment or to surrender it to the Company).


(e)The Company hereby acknowledges that the Indemnitee has or may have certain
other sources of rights to indemnification, advancement of expenses and/or
insurance whether currently in force or established in the future (collectively,
the “Outside Indemnitors”). The Company hereby agrees: (i) that the Company is
the indemnitor of first resort (i.e., its obligations to the Indemnitee are
primary and any obligation of the Outside Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by the
Indemnitee are secondary and any claims or rights to advancement of expenses
pursuant to insurance policies maintained

9

--------------------------------------------------------------------------------




by the Outside Indemnitors are also secondary) and (ii) that the Company shall
be required to advance the full amount of expenses, judgments, penalties, fines
and amounts paid in settlement to the maximum extent legally permitted and to
the maximum extent required or permitted by the terms of this Agreement, the
memorandum of association and bye-laws of the Company or any other agreement
between the Company and the Indemnitee, without regard to any rights the
Indemnitee may have against the Outside Indemnitors nor any rights the
Indemnitee may have to coverage under insurance policies maintained by the
Outside Indemnitors. The Company and the Indemnitee further agree that no
advancement or payment by the Outside Indemnitors or any insurance carrier on
behalf of the Indemnitee with respect to any claim for which the Indemnitee has
sought indemnification from the Company or coverage from any such insurance
carrier shall affect the foregoing. The Company and the Indemnitee agree that
the Outside Indemnitors and the carriers of any insurance maintained by the
Outside Indemnitors are express third party beneficiaries of the terms hereof.


10.Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against the Indemnitee:


(a)in connection with any Proceeding (or any part of any Proceeding) initiated
by the Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee against the Company or its directors, officers,
employees or other indemnitees, if a court of competent jurisdiction finally
determines in a non-appealable decision that each of the material assertions
made by the Indemnitee in such Proceeding (or any part of any Proceeding) was
not made in good faith or was frivolous; or


(b)for which payment has actually been made to or on behalf of the Indemnitee
under any Company insurance policy or other Company indemnity provision, except
with respect to any excess beyond the amount paid under any Company insurance
policy or other Company indemnity provision and except to the extent that the
Indemnitee is required (by court order or otherwise) to return such payment or
to surrender it to the Company); or


(c)for an accounting of profits made from the purchase and sale (or sale and
purchase) by the Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of applicable statute
or common law; or


(d)in connection with any Proceeding (or any part of any Proceeding) initiated
by the Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee against the Company or its directors, officers,
employees or other indemnitees (other than any Proceeding initiated by the
Indemnitee pursuant to Section 8(c), which shall be governed by the terms of
such section), unless (i) the Board authorized the Proceeding (or any part of
any Proceeding) prior to its initiation or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; or


(e)to which the Indemnitee is not entitled to indemnification as a matter of law
or public policy; or


(f)in respect of the Indemnitee's fraud or dishonesty, or violation of
applicable laws concerning insider trading.


11.Duration of Agreement, Limitations. All agreements and obligations of the
Company contained herein shall survive after the end of any period the
Indemnitee is an officer or director of the Company (or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise) and shall
inure to the benefit of Indemnitee's estate, spouse, heirs, executors and
personal and legal representatives; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.



10

--------------------------------------------------------------------------------




12.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.


13.Security. To the extent requested by the Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to the
Indemnitee for the Company's obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral. Any such security, once
provided to the Indemnitee, may not be revoked or released without the prior
written consent of the Indemnitee.


14.Enforcement.


(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
the Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that the Indemnitee is relying upon this Agreement in
serving as an officer or director of the Company.


(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.


(c)The Company represents that this Agreement has been approved by the Board.


15.Attorneys' Fees. In the event that any action is instituted by the Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, the
Indemnitee shall be entitled to be paid all Expenses incurred by the Indemnitee
with respect to such action if the Indemnitee is ultimately successful in such
action. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
the Indemnitee shall be entitled to be paid Expenses incurred by the Indemnitee
in defense of such action (including costs and expenses incurred with respect to
the Indemnitee counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action, in each
case only to the extent that the Indemnitee is ultimately successful in such
action.


16.Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon the Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.


17.Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.


18.Notice By Indemnitee. The Indemnitee shall give the Company notice in writing
as soon as practicable of any claim made against the Indemnitee for which
indemnification will or could be sought under this Agreement. Such notice shall
include the Indemnitee's request for indemnification and such documentation and
information as is reasonably available to the Indemnitee and as is reasonably
necessary for the Company to determine whether and to what extent the Indemnitee
is entitled to indemnification. The secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that the Indemnitee has requested indemnification. Failure to provide the notice
required hereby shall not impair the Indemnitee's rights of indemnification and
contribution under this Agreement except to the extent that such failure to
provide notice actually prejudices the rights of the Company to defend any
action or proceeding which is the basis of the claimed indemnification.



11

--------------------------------------------------------------------------------




19.Notices. Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be deemed effective upon the earliest of (a) actual
receipt, or (b) (i) one (1) business day after delivery by confirmed facsimile
transmission, (ii) one (1) business day (for domestic delivery) or two business
days (for international delivery) after the business day of deposit with an
internationally recognized overnight courier service for next business day
domestic or two-business day international delivery, freight prepaid. References
in this Agreement to “business day” shall mean any day, other than a Saturday or
Sunday, on which banks are open for business in Bermuda. Any such notice shall
be in writing and shall be addressed to the party to be notified at the address
indicated for such party indicated on the signature pages or exhibits hereto, as
otherwise set forth in this Section 19, or at such other address as such party
may designate by ten (10) days' advance written notice to the other parties. All
communications shall be sent:


(a)To the Indemnitee at the address set forth below the Indemnitee's signature
hereto;


(b)To the Company at the address set forth below the Company's signature hereto;
or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by Indemnitee, as the case may be.
20.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


21.Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.


22.Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of Bermuda, without regard to its conflict of laws
rules. The Company and the Indemnitee hereby consent to submit to the
non-exclusive jurisdiction of the courts of Bermuda for the purposes of any
action or proceeding arising out of or in connection with this Agreement and
they hereby waive any objection to the laying of venue of any such action or
proceeding in the courts of Bermuda, and waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the courts of
Bermuda has been brought in an improper or inconvenient forum.


23.Construction. The parties acknowledge that both parties have contributed to
the drafting of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


INDEMNITEE:




Signature:    /s/ J.M. Scott III    
Name:        John Marcy Scott III
Address:    


COMPANY:
ORIENT-EXPRESS HOTELS LTD.




By:        /s/ R.M. Levine    
Name:        Richard M. Levine
Title:        Chief Legal Officer



12

--------------------------------------------------------------------------------




Address:    c/o Orient-Express Hotels Inc.
555 Madison Avenue, 24th Floor
New York, New York 10022
U.S.A.
Attention: Company Secretary
Fax: +1 646 514 2947
    







13